 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       JOHN ALVAREZ,                                     No. 2:15-cv-00943-TLN-DB
12                         Plaintiff,
13             v.                                          ORDER
14       WELLS FARGO BANK, N.A., et al.,
15                         Defendants.
16

17            This matter is before the Court on Plaintiff John Alvarez’s (“Plaintiff”) Motion for Partial

18   Summary Judgment (ECF Nos. 42–45), Defendant Wells Fargo Bank’s (“Defendant”) Cross-

19   Motion for Summary Judgment (ECF No. 46), and Plaintiff’s Motion for Preliminary Injunction

20   (ECF No. 67). All motions have been fully briefed. (ECF Nos. 48, 50, 51, 52, 71, 76.) For the

21   reasons set forth below, Plaintiff’s Motion for Partial Summary Judgment is DENIED,

22   Defendant’s Cross-Motion for Summary Judgment is GRANTED, and Plaintiff’s Motion for

23   Preliminary Injunction is DENIED.

24            I.     FACTUAL AND PROCEDURAL BACKGROUND1

25            Plaintiff resides at 7625 Zilli Drive in Tracy, California, the real property at issue in this

26   matter (“the Property”). (ECF No. 47, Statement of Undisputed Facts (“SUF”), at ¶ 1.) On April

27

28   1
              Unless otherwise noted, the following facts are undisputed.
                                                        1
 1   14, 2008, Plaintiff purchased the Property with a mortgage loan from Defendant. (Id.) In

 2   December 2008, Plaintiff was laid off. (Id. at ¶ 4.) Soon after, he notified Defendant of his

 3   unemployment and requested mortgage repayment assistance. (Id..) As of October 30, 2009,

 4   Defendant was the investor in the loan. (Id. at ¶ 3.) On August 3, 2010, Defendant approved

 5   Plaintiff for a loan modification, which became effective October 1, 2010. (Id. at ¶¶ 5, 6.)

 6           Plaintiff continued to struggle financially and experienced several periods of

 7   unemployment from 2011 to 2013. (ECF No. 47 at ¶ 7.) During that time, he obtained financial

 8   aid from the CalHFA Mortgage Assistance Corporation’s Keep Your Home California (“KYHC”)

 9   unemployment mortgage assistance program in the form of loan payments totaling $26,182.29.

10   (Id.) On January 20, 2012, Plaintiff again sought a loan modification from Defendant. (Id. at ¶

11   10.) On June 7, 2012, Defendant offered Plaintiff a loan modification, which he did not accept

12   because he wanted a principal reduction as well. (Id. at ¶¶ 11, 13.) On October 30, 2013,

13   Defendant notified Plaintiff that he was not eligible for a principle reduction since the approved

14   loan modification demonstrated an affordable payment amount, and further, he was ineligible for

15   a principle reduction until all other home preservation program options had been exhausted. (Id.

16   at ¶ 14.)

17           As of November 18, 2013, the loan was in default in the amount of $38,356.34, despite

18   the previous mortgage assistance payments from KYHC. (Id. at ¶ 15.) Defendant recorded a

19   notice of default on November 19, 2013. (Id.; ECF No. 46-12.) In October 2013, KYHC

20   conditionally approved Plaintiff for an additional $25,000 to be used towards reinstatement of the
21   loan. (Id. at ¶ 17.) In December 2013, Defendant informed KYHC that the funds could not be

22   used for the loan because Defendant did not participate in the program. (Id. at ¶ 19.) KYHC and

23   Defendant informed Plaintiff that Defendant did not participate in the program. (Id. at ¶ 20.)

24   Furthermore, because the loan was past due for more than $25,000, the conditionally granted

25   KYHC funds would not have been sufficient to reinstate the loan and would not have been

26   advanced regardless of Defendant’s participation. (Id. at ¶ 22.)
27           On March 12, 2014, Plaintiff attended Defendant’s Home Preservation Workshop and

28   submitted a loan modification application. (ECF No. 47 at ¶ 24.) On March 14, 2014, Defendant
                                                       2
 1   sent Plaintiff a letter requesting he provide additional documents and information by April 13,

 2   2014. (Id. at ¶ 26.) KYHC’s records reflect that on March 13, 2014, it could not re-open

 3   Plaintiff’s file because he stated he could not afford his home even if the account was brought

 4   current. (Id. at ¶ 29.) On May 29, 2014, Defendant sent a letter to Plaintiff informing him that it

 5   did not receive the requested documentation, was not able to offer assistance options, and would

 6   continue the foreclosure process. (Id. at ¶ 30.) On July 28, 2014, Plaintiff submitted another

 7   request for mortgage assistance. (Id. at ¶ 32.) Based on Plaintiff’s July submission, Defendant

 8   offered Plaintiff a loan modification on August 13, 2014. (Id. at ¶ 34.) Defendant sent two letters

 9   — dated August 13, 2014, and September 16, 2014 — with the Loan Modification Agreement

10   attached requiring Plaintiff to sign, notarize, and return the documents by October 1, 2014. (ECF

11   Nos. 46-21, 46-22.)

12          Plaintiff asserts he did not receive the written offer until after October 1, 2014, which was

13   after the deadline for acceptance set forth in the letters. (ECF No. 47 at ¶ 36.) Nevertheless, on

14   October 14, 2014, during a recorded phone call, Plaintiff admitted receiving the loan modification

15   approval in October and stated that he did not know when he would send the documents back.

16   (Id. at ¶ 37.) Defendant never received a signed loan modification agreement from Plaintiff. (Id.

17   at ¶ 39.) On November 6, 2014, Defendant informed Plaintiff that because he failed to return the

18   signed documents, the loan could not be modified. (Id. at ¶ 40.) On December 5, 2014, Plaintiff

19   again submitted documentation in connection with a request for mortgage assistance. (Id. at ¶

20   42.) Based on the information provided, Defendant determined that Plaintiff had not
21   demonstrated a change in financial circumstances since it had reviewed Plaintiff’s July 28, 2014

22   application. (Id. at ¶ 43.) On December 10, 2014, Defendant sent Plaintiff a letter informing him

23   that it could not offer him any mortgage assistance since his application was incomplete. (Id. at ¶

24   45.) On December 22, 2014, Defendant contacted Plaintiff to discuss whether he had experienced

25   a change in his financial circumstances since the last review, to which he responded he did not

26   know. (Id. at ¶ 46.) On January 8, 2015, Defendant proceeded with the Trustee’s Sale of the
27   Property. (ECF No. 47 at ¶ 48.)

28   ///
                                                       3
 1          On April 30, 2015, Plaintiff filed his Complaint in this Court seeking injunctive relief,

 2   declaratory relief, and damages, all arising from the allegedly wrongful foreclosure of Plaintiff’s

 3   residence. (ECF No. 1.) On December 13, 2016, Defendant rescinded the Trustee’s Deed Upon

 4   Sale, and Plaintiff moved back into the home in January 2017.2 (ECF No. 47 at ¶ 50.) On March

 5   23, 2016, this Court issued an Order denying in part Defendant’s Motion to Dismiss (ECF No. 9)

 6   and finding Plaintiff had stated viable claims under California’s Homeowner Bill of Rights

 7   (“HBOR”) dual-tracking provisions, specifically California Civil Code §§ 2923.6 or 2924.18.

 8   (ECF No. 20.)

 9          On June 15, 2017, the parties each filed a Motion for Summary Judgment, which are

10   presently before the Court. (ECF Nos. 42, 46.) On September 27, 2019, this Court granted a

11   temporary restraining order, enjoining Defendant from conducting a trustee’s sale, attempting to

12   auction, or otherwise attempting to sell the Property. (ECF No. 66.) On October 11, 2019,

13   Plaintiff filed a Motion for Preliminary Injunction, which is also presently before the Court.

14   (ECF No. 67.)

15          II.      STANDARD OF LAW

16          Summary judgment is appropriate when the moving party demonstrates no genuine issue

17   as to any material fact exists and the moving party is entitled to judgment as a matter of law. Fed.

18   R. Civ. P. 56(a); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). Under summary

19   judgment practice, the moving party always bears the initial responsibility of informing the

20   district court of the basis of its motion, and identifying those portions of “the pleadings,
21   depositions, answers to interrogatories, and admissions on file together with affidavits, if any,”

22   which it believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

23   Catrett, 477 U.S. 317, 323 (1986). “[W]here the nonmoving party will bear the burden of proof

24   at trial on a dispositive issue, a summary judgment motion may properly be made in reliance

25   solely on the pleadings, depositions, answers to interrogatories, and admissions on file.” Id. at

26
     2
27           The Court understands Plaintiff was not out of the home for the entire duration of the sale
     but was out of possession from on or about July 15, 2016 until January 1, 2017. (ECF No. 46-60
28   at 18, 21.)
                                                      4
 1   324 (internal quotations omitted). Indeed, summary judgment should be entered against a party

 2   who does not make a showing sufficient to establish the existence of an element essential to that

 3   party’s case, and on which that party will bear the burden of proof at trial. Id. at 322.

 4          If the moving party meets its initial responsibility, the burden then shifts to the opposing

 5   party to establish that a genuine issue as to any material fact actually does exist. Matsushita Elec.

 6   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–87 (1986); First Nat’l Bank of Ariz. v. Cities

 7   Serv. Co., 391 U.S. 253, 288–89 (1968). In attempting to establish the existence of this factual

 8   dispute, the opposing party may not rely upon the denials of its pleadings, but is required to

 9   tender evidence of specific facts in the form of affidavits, and/or admissible discovery material, in

10   support of its contention that the dispute exists. Fed. R. Civ. P. 56(c). The opposing party must

11   demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome of the

12   suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), and that

13   the dispute is genuine, i.e., the evidence is such that a reasonable jury could return a verdict for

14   the nonmoving party. Id. at 251–52.

15          In the endeavor to establish the existence of a factual dispute, the opposing party need not

16   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

17   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

18   trial.” First Nat’l Bank, 391 U.S. at 288–89. Thus, the “purpose of summary judgment is to

19   ‘pierce the pleadings and to assess the proof in order to see whether there is a genuine need for

20   trial.’” Matsushita, 475 U.S. at 587 (quoting Rule 56(e) advisory committee’s note on 1963
21   amendments).

22          In resolving the summary judgment motion, the court examines the pleadings, depositions,

23   answers to interrogatories, and admissions on file, together with any applicable affidavits. Fed.

24   R. Civ. P. 56(c); SEC v. Seaboard Corp., 677 F.2d 1301, 1305–06 (9th Cir. 1982). The evidence

25   of the opposing party is to be believed, and all reasonable inferences that may be drawn from the

26   facts pleaded before the court must be drawn in favor of the opposing party. Anderson, 477 U.S.
27   at 255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

28   obligation to produce a factual predicate from which the inference may be drawn. Richards v.
                                                         5
 1   Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d 898 (9th Cir.

 2   1987). Finally, to demonstrate a genuine issue that necessitates a jury trial, the opposing party

 3   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

 4   Matsushita, 475 U.S. at 586. “Where the record taken as a whole could not lead a rational trier of

 5   fact to find for the nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.

 6          III.    ANALYSIS

 7                  A.      Plaintiff’s Motion for Partial Summary Judgment

 8          In his Motion for Partial Summary Judgment, Plaintiff argues for the first time that

 9   Defendant has violated Regulation X, 12 C.F.R. § 1024.41 by failing to adequately respond to

10   Plaintiff’s December 5, 2014 loan modification application and therefore has committed the tort

11   of wrongful foreclosure. (ECF No. 43 at 3–4.) Despite not stating this cause of action in his

12   Complaint or seeking the Court’s leave to amend to include this novel claim, Plaintiff argues the

13   Court should nevertheless grant his Motion for Partial Summary Judgment. (Id. at 7.)

14          Plaintiff’s argument is unavailing. Plaintiff may not assert a new cause of action in a

15   motion for summary judgment that is not pleaded in the operative complaint. See Navajo Nation

16   v. United States Forest Serv., 535 F.3d 1058, 1080 (9th Cir. 2008) (holding that raising a new

17   claim in a summary judgment motion is insufficient to present the claim to the district court);

18   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000) (finding district court did not

19   err in granting defendant’s summary judgment motion when plaintiffs raised new theory of

20   liability for the first time in opposition). Accordingly, the Court DENIES Plaintiff’s Motion for
21   Partial Summary Judgment for violation of Regulation X.

22          Defendant’s Motion for Summary Judgment, which Plaintiff opposes, addresses the

23   claims properly pleaded in Plaintiff’s Complaint. To the extent Plaintiff moves for summary

24   judgment of his existing wrongful foreclosure claim, Plaintiff’s motion is nonetheless DENIED

25   for the reasons discussed below.

26                  B.      Defendant’s Motion for Summary Judgment
27          In the instant matter, the parties agree on all material facts as shown by Plaintiff’s

28   response to Defendant’s Statement of Undisputed Facts (ECF No. 47) but disagree on the legal
                                                        6
 1   implications of those facts. Specifically, the parties agree that Plaintiff applied for a loan

 2   modification on March 12, July 28, and December 5, 2014, and that Defendant offered him a

 3   modification on August 13, 2014, which Plaintiff did not accept. Based on these facts, Defendant

 4   argues the August 13 modification offer cured any violations of HBOR that occurred prior to that

 5   date, and it did not have an obligation to review the December 5 application without evidence that

 6   Plaintiff had experienced a change in financial circumstances after the August 13 offer.

 7   Conversely, Plaintiff argues Defendant had a duty to review the December 5 application and

 8   afford him an opportunity to provide any missing documentation, and therefore, its failure to do

 9   so constituted a violation of HBOR.

10          Neither party offers binding legal authority to support their interpretations of the

11   undisputed facts. In its Motion for Summary Judgment, Defendant cites two district court cases

12   in support of its interpretation that the safe harbor provision encompassed in Cal. Civ. Code §

13   2924.12 precludes its liability in this action. (ECF No. 46-1 at 10–11.) Specifically, Defendant

14   cites to Boring v. Nationstar Mortgage, LLC, No. 2:13-cv-01404-GEB-CMK, 2015 WL 9270879

15   (E.D. Cal. Dec. 21, 2015) (“Pursuant to California Civil Code section 2924.12(c), Nationstar's

16   review of Plaintiff's loan modification application and the resulting denial on January 22, 2014,

17   corrected and remedied any alleged violation of California Civil Code sections 2923.6 or

18   2923.7.”) and Hendricks v. Wells Fargo Bank, N.A., No. CV-15-01299-MWF-JEM, 2016 WL

19   6603948 (C.D. Cal. June 8, 2016) (“HBOR contains a safe-harbor provision that precludes

20   liability for violations of the statute if those violations are ‘corrected and remedied prior to the
21   recordation of a trustee’s deed upon sale.’”). Defendant then baldly asserts it did not violate §

22   2923.6 or § 2924.183 in connection with the December 5, 2014 loan modification application.

23   (ECF No. 46-1 at 12–13.)

24   ///

25   3
             California Civil Code § 2924.18 is nearly identical to § 2923.6, but only applies to certain
26   individuals or institutions that, “during its immediately preceding annual reporting period, as
     established with its primary regulator, foreclosed on 175 or fewer residential real properties,
27   containing no more than four dwelling units, that are located in California.” Cal. Civ. Code §
     2924.1(b). The Court proceeds with its analysis under § 2923.6, but the outcome is the same
28   under § 2924.18.
                                                        7
 1          In opposition, Plaintiff offers no legal authority to support his assertion that Defendant

 2   violated Cal. Civ. Code §§ 2923.6 or 2924.18 by failing to consider his December 5, 2014

 3   modification application. More specifically, Plaintiff argues without support that Defendant had

 4   an obligation to inform him that he needed to submit information showing a change in financial

 5   circumstances before submitting his December 5 application, and that Defendant’s later rescission

 6   of the Trustee’s Sale on January 8, 2015, constitutes an admission of wrongful foreclosure. (ECF

 7   No. 48.)

 8          Despite the parties’ failure to cite much legal authority, it is clear to the Court based on

 9   Defendant’s Statement of Undisputed Material Facts (ECF No. 47) that Defendant did not violate

10   HBOR’s dual-tracking provisions and therefore is entitled to summary judgment. Under HBOR,

11
                    If a borrower submits a complete application for a first lien loan
12                  modification offered by, or through, the borrower’s mortgage
13                  servicer at least five business days before a scheduled foreclosure
                    sale, a mortgage servicer, mortgagee, trustee, beneficiary, or
14                  authorized agent shall not record a notice of default or notice of sale,
                    or conduct a trustee’s sale, while the complete first lien loan
15                  modification application is pending.
16

17   Cal. Civ. Code § 2923.6(c). This provision prohibits lenders from engaging in the practice of
18   dual-tracking, an activity in which a lender participates in loan modification negotiations while at
19   the same time moving forward with a non-judicial foreclosure sale. Beltz v. Wells Fargo Home
20   Mortg., No. 2:15-cv-01731-TLN-CKD, 2017 WL 784910, at *10 (E.D. Cal. Mar. 1, 2017).
21   However, the servicer may record a notice of default or notice of sale, or conduct a trustee’s sale,
22   if “[t]he borrower does not accept an offered first lien loan modification within 14 days of the
23   offer.” Cal. Civ. Code § 2923.6(c)(2). Furthermore, the statute provides some protection to
24   lenders to prevent a borrower from indefinitely stalling the foreclosure process:
25                  In order to minimize the risk of borrowers submitting multiple
                    applications for the first loan modifications for purpose of delay, the
26                  mortgage servicers shall not be obligated to evaluate applications
                    from borrowers who have been evaluated or afforded a fair
27                  opportunity to be evaluated consistent with the requirements of this
                    section, unless there has been a material change in the borrower’s
28
                                                        8
 1                  financial circumstances since the date of the borrower’s previous
                    application and that change is documented by the borrower and
 2                  submitted to the mortgage servicer.

 3

 4   Cal. Civ. Code § 2923.6(g). Therefore, if a borrower fails to accept a first lien loan modification,

 5   the lender is only obligated to consider a subsequent application if the borrower documents and

 6   submits information showing a material change in his or her financial circumstances since the

 7   date of the borrower’s previous application. Gilmore v. Wells Fargo Bank, N.A., 75 F. Supp. 3d

 8   1255, 1263–64 (N.D. Cal. 2014).

 9          Here, the parties agree Plaintiff submitted loan modification paperwork on March 12,

10   2014, and Defendant requested additional information in a letter dated March 14, 2014. (ECF

11   No. 47 at ¶¶ 24, 26.) On May 29, 2014, Defendant notified Plaintiff that it had not received the

12   requested additional information and would proceed with the foreclosure. (Id. at ¶ 30.) A Notice

13   of Trustee’s Sale was then recorded on July 21, 2014. (Id. at ¶ 31.) The parties seem to dispute

14   whether the initial loan modification application submitted March 12 was complete. (Id. at ¶ 23.)

15   But regardless of whether the March application was complete, the safe harbor provision of Cal.

16   Civ. Code § 2924.12 applies here and saves Defendant from liability. In other words, even if

17   violations occurred in connection with the presumably complete March application, they were

18   later remedied by Defendant’s August modification offer. Therefore, either Plaintiff did not

19   submit a completed modification application before Defendant recorded the Notice of Trustee’s

20   sale or, if he did, the violation was remedied prior to Defendant’s recordation of a trustee’s deed

21   upon sale. As such, Defendant did not violate § 2923.6 in connection with the March application

22   and the resulting July Notice of Sale.

23          Next, the parties also do not dispute that Defendant offered Plaintiff a loan modification

24   on August 13, 2014, based on his complete July 28, 2014 application, but Plaintiff did not receive

25   the modification paperwork until sometime in October 2014, after the acceptance deadline had

26   passed. (ECF No. 47 at ¶¶ 34, 36.) Plaintiff stated in a recorded phone call on October 14, 2014,

27   that he had received the documents, but he did not know when he would send them back. (Id. at ¶

28   37.) He also said there were “a lot of reasons” why he had not already returned the signed
                                                       9
 1   agreement. (Id.) On November 6, 2014, Defendant notified Plaintiff that it could not modify the

 2   loan since he failed to return the signed loan modification documents. (Id. at ¶ 40.)

 3          California Civil Code § 2923.6(c)(2) allows a servicer to record a notice of default or

 4   notice of sale, or to conduct a trustee’s sale, if “[t]he borrower does not accept an offered first lien

 5   loan modification within 14 days of the offer.” Here, Plaintiff failed to accept the modification

 6   within 14 days despite acknowledging his receipt of the documents. While Plaintiff did receive

 7   the documents after the deadline to accept, the 14-day statutory deadline to accept was triggered

 8   on the date Plaintiff received the modification. See Wasjutin v. Countrywide Bank, No. CV 15-

 9   09401-MWF-JC, 2016 WL 7443219, at *2 (C.D. Cal. Jun. 8, 2016) (granting motion to dismiss

10   where plaintiffs received modification paperwork two months after defendant offered the

11   modification but failed to allege defendant proceeded with foreclosure earlier than 14 days after

12   their receipt of the paperwork.)

13          Although the Court previously found serious questions concerning whether Plaintiff was

14   still able to accept the offer when he received it in October (see Order granting TRO, ECF No.

15   66), on review of the evidence the Court now finds Plaintiff has not raised any dispute of material

16   fact on this issue. More specifically, the October 14 recorded phone call demonstrates Plaintiff

17   did not manifest any intent or desire to accept the modification, and Plaintiff has not shown he

18   was otherwise unable to accept the offer. (ECF No. 47 at ¶ 37.) The Court finds that by failing to

19   act on Defendant’s modification within 14 days of his receipt of the documents, Plaintiff tacitly

20   rejected the offer and as a result, Defendant could proceed with the foreclosure sale after its
21   November 6 notification to Plaintiff.

22          Finally, the parties agree Plaintiff submitted a new modification application on December

23   5, 2014. (ECF No. 47 at ¶ 42.) Under Cal. Civ. Code § 2923.6(g), in order for Defendant to be

24   compelled to review this application, Plaintiff would have had to show a change in financial

25   circumstances. Based on the new documents Plaintiff submitted, Defendant determined Plaintiff

26   had not demonstrated a change in his financial circumstances at that time. (Id. at ¶ 43.) On
27   December 10, 2014, Defendant sent Plaintiff a letter informing him that his application was

28   incomplete. (Id. at ¶ 45.) Defendant contacted Plaintiff again on December 22, 2014 and asked if
                                                        10
 1   Plaintiff had experienced a change in his financial circumstances since the last review, to which

 2   Plaintiff responded that he did not know. (Id. at ¶ 46.)

 3          To date, Plaintiff has not demonstrated a change in his financial condition, nor does

 4   Plaintiff argue he provided Defendant with documentation reflecting such a change. Ivey v. JP

 5   Morgan Chase Bank, N.A., No. 16-CV-00610-HSG, 2016 WL 4502587, at *4 (N.D. Cal. Aug.

 6   29, 2016) (quoting Gilmore v. Wells Fargo Bank N.A., 75 F. Supp. 3d 1255, 1264-65 (N.D. Cal.

 7   2014)) (“plaintiff must allege a specific change in financial circumstance that was documented

 8   and submitted to the mortgage servicer, rather than providing a ‘barebones explanation’.”).

 9   Accordingly, Defendant did not have an obligation to review Plaintiff’s application or halt its

10   foreclosure activities. See Gilmore v. Wells Fargo Bank, N.A., 75 F. Supp. 3d at 1263–64.

11          Even construing the facts in the light most favorable to the non-moving party, it is clear

12   that Plaintiff has failed to demonstrate a genuine dispute of material fact sufficient to survive

13   Defendant’s motion for summary judgment. Since it is undisputed that Plaintiff had previously

14   received and rejected a modification of his loan, Plaintiff’s December 5 application needed to

15   demonstrate that he had experienced a material change in his financial circumstances in order to

16   be considered for another modification. Yet, Plaintiff offers little more than bare assertions that

17   Defendant proceeded with the foreclosure sale despite his completed December 5 application and

18   for that reason, the Court finds Defendant did not violate California Civil Code § 2923.6 in

19   connection with Plaintiff’s December 2014 modification application — or any other application,

20   as discussed above — and the resulting foreclosure. Accordingly, the Court GRANTS
21   Defendant’s Motion for Summary Judgment.

22                  C.      Plaintiff’s Motion for Preliminary Injunction

23          In light of the Court’s ruling on Defendant’s Motion for Summary Judgment, the Court

24   hereby DENIES Plaintiff’s Motion for Preliminary Injunction because Plaintiff has not and

25   cannot demonstrate a likelihood of success on the merits of his claims. (ECF No. 67.)

26   ///
27   ///

28   ///
                                                        11
 1          IV.     CONCLUSION

 2          For the reasons set forth above, Plaintiff’s Motion for Summary Judgment is hereby

 3   DENIED. Defendant’s Motion for Summary Judgment is GRANTED. Plaintiff’s Motion for

 4   Preliminary Injunction is DENIED. The Clerk of the Court is directed to enter judgment in favor

 5   of Defendant and close this case.4

 6          IT IS SO ORDERED.

 7   DATED: April 7, 2020

 8

 9

10
                                      Troy L. Nunley
11                                    United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   4
           Pursuant to the Court’s Order on Defendant Quality Loan Service Corporation’s
     Nonmonetary Status and Nonparticipation in this Action (ECF No. 8), this Order and resulting
28   Judgment binds Defendant Quality Loan Service Corp. as well.
                                                    12
